DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 16, 17, 23, 25, 26, 29, 30, 32, 33, 38, 42, 44, 45, 47, 53, 57, and 74 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 47 and 53 are rejected because claim 47 recites “…the CTCs….” There is insufficient antecedent basis for “the CTCs” in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, 23, 26, 33, 42, 44, 47, and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leversha et al (Clin Cancer Res, 2009, 15(16): 2091-2097).
Leversha et al teaches a method comprising measuring an amount of enriched megakaryocytes in a blood sample from a subject with castration-resistant metastatic prostate cancer (see 16n polyploid megakaryocyte of Figure 3 and page 2092, in particular). Leversha et al further teaches the method further comprising measuring an amount of enriched CTCs in the sample and comparing the CTCs to megakaryocyte (page 2092 and Figure 3, in particular). Leversha et al further teaches the method further comprising measuring PSA concentration in a sample from the subject (Table 1, in particular). Leversha et al further teaches the method further comprising measuring genomic alterations in megakaryocyte and CTCs by FISH  (page 2092 and Figures 2-3, in particular). As defined by the instant claims, the method of Leversha et al is a method of determining a prognosis and the subject of the method of Leversha et al has recited prognosis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 57 and 74 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claims upon which they depend.  Claims 57 and 74 fail to include all the limitations of the claims upon which they depend because claims 57 and 74 depend on claims 1 and 30, respectively, and do not require one performing the methods of claim 57 or 74 to perform the methods of claims 1 or 30. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 16, 17, 23, 25, 26, 29, 30, 32, 33, 38, 42, 44, 45, 47, 53, 57, and 74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-3, 16, 17, 23, 25, 26, 29, 30, 32, 33, 38, 42, 44, 45, 47, 53, 57, and 74 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” include the “comparing” step (a mental process) of claim 26. The “natural phenomenon” include: amounts of megakaryocytes correlate with prognosis of prostate cancer; amounts of circulating tumor cells correlate with prognosis. It is noted claims 57 and 74 both recite a treatment step; however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2106.04(d)(2)). Therefore, the treatment steps of claims 57 and 74 do not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of measuring amounts of megakaryocytes in a blood sample, wherein the megakaryocytes are optionally enriched in the sample (claim 33, in particular), wherein amounts of CTCs are optionally measured (claim 16, in particular), wherein prostate specific antigen (PSA) concentration is optionally measured (see claim 44, in particular), wherein genomic alterations in megakaryocytes or CTCs are measured (see claim 47, in particular), and wherein therapy is optionally administered (claims 57 and 74, in particular) (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
Recited measuring and enriching steps (in addition to recited therapy steps) are well-known, conventional, and routine in the art:
see page 721 and Table 1 of Kaufman et al (Blood, 1965, 26(6): 720-730) teaching enriching megakaryocytes in a blood sample and measuring the amounts of enriched megakaryocytes; 
see Table 1 of Scheinin et al (Blood, 1963, 22(1): 82-87) teaching measuring the amounts of megakaryocytes in blood samples; 
see Ozkumur et al (Science Translational Medicine, 2013, 179(5): 179ra47; 11 pages) teaching enriching megakaryocytes and CTCs in blood samples from cancer patients, measuring the amounts of enriched CTCs and detecting enriched megakaryocytes (Figure 6, in particular); 
see Leversha et al (Clin Cancer Res, 2009, 15(16): 2091-2097) teaching enriching megakaryocytes and CTCs in blood samples from castration-resistant metastatic prostate cancer patients (many of which have been treated with chemotherapy and/or radiation – see right column on page 2096), measuring the amounts of enriched CTCs and detecting enriched megakaryocytes, measuring PSA concentration in samples from the patients, and measuring genomic alterations in megakaryocytes and CTCs by FISH  (page 2092 and Figures 2-3, in particular); and
see right column on page 112 of Hume et al (NEJM, 1964, 270(3): 111-117) teaching enriching and measuring CTCs and megakaryocytes in blood from subjects with various cancers.
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of measuring an amount of megakaryocytes in a blood sample from a subject with prostate cancer would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting cells, proteins, and genetic alterations and/or treating a prostate cancer patient with a known prostate cancer therapy) are routinely performed in the art to obtain data and treating subjects. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642